Name: Council Regulation (EEC) No 3974/86 of 22 December 1986 on the rationalization and improvement of health conditions in slaughterhouses in Belgium
 Type: Regulation
 Subject Matter: health;  agri-foodstuffs
 Date Published: nan

 30 . 12. 86 Official Journal of the European Communities No L 370/9 COUNCIL REGULATION (EEC) No 3974/86 of 22 December 1986 on the rationalization and improvement of health conditions in slaughterhouses in Belgium meaning of Article 6 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (*), as last amended by Regulation (EEC) No 870/85 (% HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas there is an urgent need to accelerate the moder ­ nization of slaughterhouses in certain regions of the Community ; whereas in particular the structure and hygiene of slaughterhouses in Belgium are out of date with the result that they no longer meet the economic and, more particularly, health standards ; Whereas a special effort must be made to adapt and rationalize this sector so that it may become competitive again ; whereas, in the first instance, and because of the particular situation in Belgium, this effort must be concentrated in that Member State ; Whereas a contribution towards solving the sector's problem could be made by more thorough application of the measures referred to in Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fisheries products are processed and marketed (3), as last amended by Regulation (EEC) No 1247/85 (4), with a view to accelerating the adaptation of Belgian slaughterhouses, including any cutting plants attached to such slaughter ­ houses ; Whereas such wider application is of special interest to the Community ; whereas the measures relating thereto therefore constitute a common measure within the Article 1 A common measure within the meaning of Article 6 ( 1 ) Regulation (EEC) No 729/70 is hereby introduced to accelerate, within the framework of the common measure referred to in Regulation (EEC) No 355/77, the rationaliz ­ ation of Belgian slaughterhouses and the adaptation of this sector to Community health standards. Article 2 1 . The period for carrying out the common measure shall be three years from 1 January 1987. 2. The estimated cost of the common measure to the European Agricultural Guidance and Guarantee Fund, Guidance Section, shall amount to 20 million ECU. 3 . Article 6 (5) of Regulation (EEC) No 729/70 shall apply to this Regulation . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1986 . For the Council The President G. SHAW (') OJ No C 329, 19 . 12 . 1985, p. 11 . (2) Opinion delivered on 12. 12. 1986 (not yet published in the Official Journal). (3) OJ No L 51 , 23 . 2. 1977, p. 1 . O OJ No L 130 , 16 . 5 . 1985 , p. 1 . O OJ No L 94, 28 . 4. 1970, p. 13 . ( «) OJ No L 95, 2. 4. 1985, p. 1 .